§t\

FILED

UNiTED STATES DisTRicT CoURT NOV 2 3 mg
FoR THE i)isTRiCT oF CoLUMBIA clerk u s n' ~
Courts far t.he'gg(t:rtir:‘&t gfr(i?,¢(:r|uptc¥
Eddie Gaymon Jr., ) umw

)

Plaintiff, )

)

v ) civil Acrion No. 10-1379 (UNA)

)

)

D.C. Dep’t of Corrections et al., )
)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court on review of plaintiffs pro se complaint and application
to proceed in forma pauperis. The application will be granted and the complaint will be
dismissed pursuant to 28 U.S.C. § 191 5A (requiring dismissal of a prisoner’s complaint upon a
determination that the complaint, among other grounds, fails to state a claim upon which relief
can be granted).

Plaintiff is a prisoner at the Jessup Correctional institution in Jessup, Maryland. He sues
the District of Columbia Department of Corrections and three DOC officials for his alleged
exposure to mold from February to May of 20lO, when he was confined at the District of
Columbia Jail. See Compl. at 4. Plaintiff states that "the mold may not effect [sic] one now but
it can have an effect on ones [sic] health in the future." Id. He seeks injunctive relief in the form
of a "change [in] how the dept.[sic] deals with a mold and fire issue," and $200,000 in "punitive"
damages "for months of inhaling mold, bleach and mentally fighting this issue." Id.

The Prison Litigation Reforrn Act prohibits prisoners from bringing a "[f]ederal civil

action . . . for mental or emotional injury suffered while in custody without a prior showing of

5,_

physical injury." 42 U.S.C. § 1997e (e); see Davis v. District ofColumbia, 158 F.3d 1342 (D.C.
Cir. 1998) (confirrning the constitutionality of Section 1997e(e) with respect to a claim for
damages). Furtherrnore, plaintiff lacks standing to prosecute his claim for injunctive relief
because he is no longer at the D.C. Jail and carmot show "that he is realistically threatened by a
repetition of his experience." Haase v. Sessions, 835 F.2d 902, 910-11 (D.C. Cir. l987) (citation
and intemal quotation marks omitted); see id. at 911 (explaining that "the threat of repetition
must be sufficiently real and immediate") (citation and intemal quotation marks omitted). A

separate Order of dismissal accompanies this Memorandum Opinion.

few /z,/ét /
Date: November 7a , 2010 United Sfates District judge